PER CURIAM.
The State appeals the dismissal of the charges against Nicole Marie Miles for two counts of possession of a controlled substance in violation of section 893.13(6)(a), Florida Statutes (2011). The circuit court *334dismissed the charges based on its conclusion that section 893.13 was facially unconstitutional. We reverse based on the supreme court’s recent decision in State v. Adkins, 96 So.3d 412 (Fla.2012), which held that section 893.13 is not facially unconstitutional, and we remand for further proceedings.
Reversed.
KELLY, VILLANO!, and MORRIS, JJ., Concur.